Citation Nr: 1520360	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO. 13-00 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disorder.


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1959 to January 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

In January 2013, the Board found that the Veteran had not submitted new and material evidence to reopen a December 2005 decision which had denied service connection for a back disorder. The Board's January 10, 2013 decision is vacated, the claim is reopened and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Board issued a decision on January 10, 2013 denying the reopening of a claim of service connection for a low back disorder, which had been denied in December 2005 

2. The Board considered evidence in this decision that VA subsequently lost.

3. With resolution of the factual doubt in his favor, the Veteran has submitted both new and material evidence to reopen the claim.



 


CONCLUSIONS OF LAW

1. The January 2013 Board decision denying reopening of the claim of service connection for a back disorder is vacated. 38 U.S.C.A. § 7104(a) (West 2014); 
38 C.F.R. § 20.904 (2014).

2. The criteria for the reopening of the December 2005 claim of service connection for a back disorder are approximated. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.158 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacate of January 2013 Decision as to New and Material Evidence

The Board issued a decision on January 10, 2013 denying the reopening of a claim of service connection for a low back disorder. The Veteran filed a motion for revision of this decision with the Board. In August 2013, the Board denied the Veteran's motion. The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).

In a July 2014 Memorandum Decision, the Court vacated the part of the Board's August 2013 decision finding that there was no clear and unmistakable error in the January 2013 Board decision denying reopening of the claim for the low back disorder. The Court decided vacatur was warranted because three medical statements from the same physician, cited by the Board in both of the 2013 decisions, were not contained in the appellate record.

In March 2015, the undersigned notified the Veteran that the Board could not find the medical statements, and he requested the Veteran re-submit them. The Veteran responded that same month that he could not provide the records "without knowing if [the] physician was [a] medical employee of the Department of Veterans Affairs or medical examiner contracted by the Department of Veterans Affairs."

In light of the Veteran's response, and upon a thorough review of the Veteran's paper and electronic claims files, the Board concludes VA lost the medical statements. Pursuant to 38 C.F.R. § 20.904, the Board finds that VA would deny the Veteran due process by letting the January 2013 Board decision stand. Therefore, the Board will vacate this decision.


Reopening of the Claim

In a rating decision dated in December 2005 the RO denied service connection for congenital variant lumbosacral junction (claimed as back injury) because a then current back disability was not incurred in or caused by service, and because a congenital back disability was not aggravated by service beyond the natural progression of the disorder. 

The evidence of record at the time of the December 2005 rating decision included a 1958 preinduction examination report, and a 1959 induction examination report. No back complaints were made, and none were detected, during either examination.

The service treatment records also included Orthopedic Clinic records dating from November 1959 to March 1960, which document the Veteran as complaining of pain in the thoracolumbar area for the past year following a motor vehicle accident. X-rays were within normal limits. Low back strain and lumbago were documented. No back complaints were made and no abnormalities were found on separation examination.

Medical records in October 1990 pertain to a workplace accident. In November 1990, a CT scan showed degeneration at L4-5 and a disc herniation. In December 1990, a private physician stated that the Veteran had no more problems with his back after a transient bout back pain in service until October 3, 1990, when he slipped and fell at his workplace.



The evidence also included private medical records in July 1991 that showed that a herniated lumbar disc due to injury at work in October 1990. In July 1991, a private physician again stated that the Veteran's back trouble was related to the injury at work in October 1990.

 In addition on VA examination in October 2005, the Veteran stated that he had been unemployed since leaving his job as a machinist in 1992. The Veteran stated that he had received treatment for back complaints during service, and on only one occasion in 1990, after service. X-rays of the lumbosacral spine showed congenital variant lumbosacral junction with multiple levels of degenerative changes, including facet arthropathy. The diagnosis was congenital variant lumbosacral junction (hemisacralization right L5) with multiple level degenerative disc disease and facet arthropathy. In an addendum in December 2005, the VA examiner stated that the congenital variant at the lumbosacral junction was not aggravated beyond the normal progression during service and that the current degenerative low back disability was not causally related to any incident of service, because the Veteran's in-service complaints resolved within 8 months of onset with no residuals. The VA examiner stated that the history provided by the Veteran downplayed the post-service injury and exaggerated the in-service treatment, and that the Veteran's only back complaints after service were related to an injury in October 1990, nearly 30 years after service.

In correspondence in January 2008 the Veteran requested that his claim of service connection for a back disability be reopened. In a rating decision in July 2008, the RO denied the Veteran's request to reopen the claim for service connection for a lumbar spine disability on the grounds that new and material evidence had not been presented. The Veteran appealed the rating decision by the RO. 

Although the rating decision in December 2005 became final, the claim of service connection may be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108 .

Where a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been presented. 

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 .

In determining whether evidence is new and material, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993).

The additional evidence presented since the rating decision in December 2005 consists of a private medical record, dated in September 2008, which shows arthritis by X-ray; and other non-VA medical records, documenting pain management for lumbar radiculitis, myofascial pain, sacroiliitis, and lumbar spondylosis.

The Veteran also appears to have submitted statements of treating physician E.D., M.D., dated in June 2006, November 2008, and May 2011. These statements are not of record, and appear to have been misplaced. 

Given that the treatment records appear to have been misplaced, it is appropriate to apply the law regarding the loss of government records. In that circumstance, when such records are lost through no fault of the claimant, the duty to assist is heightened. Dixon v. Derwinski, 3 Vet.App. 261, 263  (1992). VA's duty then requires that VA advise the Veteran of his right to support his claim by submitting alternate sources of evidence, including service medical or personnel statements, or lay evidence, such as "buddy" affidavits or statements. Id.  While there is no presumption of service connection that arises, VA is obligated to exercise greater diligence in assisting the Veteran with the development of the evidence in support of his claim. Washington v. Nicholson, 19 Vet.App. 362 (2005); Cromer v. Nicholson, 19 Vet.App. 215 (2005). 

The law also provides that where such records are incomplete or presumed destroyed, VA not only has a heightened obligation to explain its findings and conclusions, but that it also has a heightened duty to consider the benefit-of-the-doubt rule. O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991); Dixon, 3 Vet.App. at 263-264.

The Board will therefore apply the benefit of the doubt doctrine and presume that the records from Dr. E.D. were both new and material. The claim will therefore be reopened to provide the Veteran an opportunity to submit any other evidence and to afford him a clarifying VA medical examination. 38 C.F.R. § 3.159(c)(4)(iii) (providing medical examinations applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured); see also Paralyzed Veterans of America v. Sec'y of Veterans Affairs (PVA), 345 F. 3d 1134, 1341-43 (Fed. Cir. 2003) (statutory language and legislative history support regulation interpretation that VA has no duty to provide a medical examination until the case is reopened).


ORDER

The Board decision of January 10, 2013 to the extent of denying reopening of the claim of service connection for a back disorder is vacated. 

New and material evidence having been received, the claim of service connection for a back disorder is reopened and the claim is granted to this extent only.



REMAND

Given the foregoing, the Veteran may submit additional evidence before the Board decides his appeal. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Notify the Veteran he may submit additional evidence relative to the claim before the Board decides his appeal. In particular, provide him with specific notice as to alternative sources of information to substantiate his claim of service connection for a back disorder, to include but not limited to statements from family members, friends, acquaintances, service colleagues, medical treatment providers, past medical and prescription receipts, and any other medical and non-medical sources. 

IN PARTICULAR, ask the Veteran if he is now aware of the identity of Dr. E.D., who apparently authored statements in June 2006, November 2008 and May 2011. If so, assist the Veteran and attempt to obtain copies or new evidence from Dr. E.D.

Allow him a reasonable period of time to submit this evidence.

2. After undertaking any additional development deemed necessary, provide the Veteran with a VA medical examination to determine if he has a back disorder that was incurred or aggravated by any incident of his military service from October 1959 to January 1962. Ensure that the examiner has the claims folder and access to any electronic VA filings and he or she acknowledges this access and review in any report generated by this remand.

In addition to any information obtained, the examiner's attention is called to the following:

a. The evidence of record at the time of the December 2005 rating decision included a 1958 preinduction examination report, and a 1959 induction examination report. No back complaints were made, and none were detected, during either examination.

b. The service treatment records also included Orthopedic Clinic records dating from November 1959 to March 1960, which document the Veteran as complaining of pain in the thoracolumbar area for the past year following a motor vehicle accident. X-rays were within normal limits. Low back strain and lumbago were documented. No back complaints were made and no abnormalities were found on separation examination.

c. Medical records in October 1990 pertain to a workplace accident. In November 1990, a CT scan showed degeneration at L4-5 and a disc herniation. In December 1990, a private physician stated that the Veteran had no more problems with his back after a transient bout back pain in service until October 3, 1990, when he slipped and fell at his workplace.

d. The evidence also included private medical records in July 1991 that showed that a herniated lumbar disc due to injury at work in October 1990. In July 1991, a private physician again stated that the Veteran's back trouble was related to the injury at work in October 1990.

e. In addition on VA examination in October 2005, the Veteran stated that he had been unemployed since leaving his job as a machinist in 1992. The Veteran stated that he had received treatment for back complaints during service, and on only one occasion in 1990, after service. X-rays of the lumbosacral spine showed congenital variant lumbosacral junction with multiple levels of degenerative changes, including facet arthropathy. The diagnosis was congenital variant lumbosacral junction (hemisacralization right L5) with multiple level degenerative disc disease and facet arthropathy. 

f. In an addendum in December 2005, the VA examiner stated that the congenital variant at the lumbosacral junction was not aggravated beyond the normal progression during service and that the current degenerative low back disability was not causally related to any incident of service. 

g. The additional evidence presented since the rating decision in December 2005 consists of a private medical record, dated in September 2008, which shows arthritis by X-ray; and other non-VA medical records, documenting pain management for lumbar radiculitis, myofascial pain, sacroiliitis, and lumbar spondylosis.

h. The Veteran also appears to have submitted statements of treating physician E.D., M.D. dated in June 2006, November 2008, and May 2011. These statements are not of record, and appear to have been misplaced.

3. After completion of the above, readjudicate the issue on appeal. If the benefit sought remains denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


